N O N - F I N A L   A C T I O N


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/03/22 and 9/10/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title is a good starting point, but recommends adding analogous language to “Stacked Substrates” and “Semiconductor Device” into the current title. 




Claim Rejections – 35 USC § 112(a) – Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim (s) 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 (lines 8-11) recites (with emphasis in bold): “wherein the first substrate comprises a first surface facing the second substrate, the first surface comprising a first edge and a second edge spaced apart from the first edge along a first direction, the first edge and second edge defining a lateral extent of the first surface along the first direction”.
However, after careful review of Applicant’s specification, insufficient support is found to teach the above “underlined” limitation because Applicant is using wording not used in the written description.  Examiner notes that only through inference of Figures 5-7 & 11 can be seen a first substrate, which has edges, however, we don’t know which edges define a lateral extent, nor what Applicant means by this language.
Claims 3-11 are also rejected under are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for respectively depending from rejected claim 2.
Furthermore, since the drawings are not to scale and the written description is silent as to the dimensions, the additional features in claims 3-4 stating “closer to a midpoint” are given little/no patentable weight.


Claim Rejections – 35 USC § 112(b) – Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (lines 8-11) recites (with emphasis in bold): “wherein the first substrate comprises a first surface facing the second substrate, the first surface comprising a first edge and a second edge spaced apart from the first edge along a first direction, the first edge and second edge defining a lateral extent of the first surface along the first direction”.
Examiner notes that only through inference of Figures 5-7 & 11 can be seen a first substrate, which has edges, however, we don’t know which edges define a lateral extent, nor what Applicant means by this language.  
Claim(s) 3-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for respectively depending from rejected claim 2.
Furthermore, since the drawings are not to scale and the written description is silent as to the dimensions, it is unclear to the Examiner what the additional features in claims 3-4 stating “closer to a midpoint” are referring to.


Examiner Interpretation (in light of 35 USC 112 rejection)
Per the insufficiently described and unclear subject matter of claim 2 (lines 8-11), Examiner will interpret the “first edge and second edge defining a lateral extent” to be any horizontal or vertical length along the first substrate.








Closest/Related Prior Art
The prior art made of record is considered pertinent to applicant's disclosure.  The following references further disclose the state of the art concerning a solid-state image sensor and control circuitry arranged in stacked configuration.

	Vogelsang (US 20150281613) – See 35 USC 102 rejection below.

	Sakaguchi (US 20130087877) – See 35 USC 102 rejection below.

Iwabuchi (US 20100276572) – is considered to be 35 USC 102 prior art, discloses forming an electrical connection between two substrate chips (i.e. pixel substrate chip 52 & A/D array substrate chip 53) using electrode pads (81 & 82) and a solder bump (83), para[0088, 0097 & 0099], as shown in Iwabuchi’s Figure 1 below:


    PNG
    media_image1.png
    316
    485
    media_image1.png
    Greyscale

Iwabuchi’s Fig.1: electrical connection elements 81-83 in “dotted-box” above

Furthermore, Iwabuchi (Figures 3 & 4) teach plural divided array units “blocks” 86, 87 and 88 for respective substrate chips 52, 53 and 54, wherein each memory block 88 may comprise vertical drive circuitry 94 “row decoder” as shown below:


    PNG
    media_image2.png
    356
    706
    media_image2.png
    Greyscale

Iwabuchi’s Figure 4

	Furthermore, when considering Iwabuchi in its entirety, Iwabuchi’s Figure 1 can be considered as two substrate chips, a FIRST CHIP (image sensor array 52 for blocks 86) and SECOND CHIP (A/D array 53 for blocks 87 and memory array 54 for blocks 88 having row decoder 94). 


Solhusvik (US 20130068929) – is considered to be 35 USC 102 prior art, discloses Figures 2-7 and para[0025, 0034-0039, 0045, 0048 and 0050]. Solhusvik’s Figures 4, 6 and 7 shown below.

    PNG
    media_image3.png
    312
    381
    media_image3.png
    Greyscale

Fig.4: Second chip control circuitry 44 with interconnects 40 to first chip pixel array 17

Solhusvik’s para [0038]: Control circuitry 44 configured to operate pixels 30 of image pixel array 17. Control circuitry 44 may include row control circuitry (row driver circuitry) 45, bias circuitry (e.g., source follower load circuits), sample and hold circuitry, correlated double sampling (CDS) circuitry, amplifier circuitry, analog-to-digital (ADC) conversion circuitry 43, data output circuitry, memory (e.g., buffer circuitry), address circuitry, etc.
	Vertical interconnects 40 may be conductive microbumps or vias, para[0035].

    PNG
    media_image4.png
    143
    392
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    143
    392
    media_image4.png
    Greyscale

Pixel array 17 comprises single pixels 30 and pixel “units” blocks 31
Pixel “units” block 31 = (4x4 pixel block, 8x8 pixel block, etc.)

Solhusvik’s [0048] Control circuitry 44 may, for example, be configured to generate and provide control signals (e.g., reset signals, transfer signals, row select signals, etc.) for a given row of pixels 30 along vertical row interconnects 40R.
Solhusvik’s (Figures 4 & 7 and para[0025, 0037-0038, 0048 & 0050]) teaches a second chip with control circuitry 44 which transmits control signals (over pixel control lines 40) to pixel array units of pixels 30 on a first chip. As cited the pixels 30 may be grouped/divided into array units 17, which may further be grouped/divided into smaller pixel blocks 31. Therefore, the pixel control lines 40 (having row control lines 40R & 40 RI) is interpreted to be divided into groups corresponding to the plurality of divided array units, wherein pixel control lines 40 (having row control lines 40R & 40 RI) in more than one of the groups transmit control signals (control signals apparent in para[0025, 0037-0038]) to a row of the pixels (i.e. row of pixels 30).
Wakabayashi (US 20150163403) – See Figures 9 & 11-17.

Shen (US 20150288908) – See Figures 1-7.

Tanaka (US 20150146062) – See Figures 3-7: first chip 10 stacked via bumps 92/93 to second chip 20. 

	Kishi (US 20130033632) – See Figure 5 and para [0071-0077]: microbump connections between two substrates applicable to any embodiments such as in Figures 7, 9 and 25-26 in which control circuits may be arranged the second substrate.

The following references further disclose the state of the art concerning a solid-state image sensor configured with a light source for actively measuring depth/distance using a time of flight (TOF) configuration.

Kanazawa (JP 2011-243862) – See 35 USC 103 rejection below.

Tin (US 2013/0250062) – See 35 USC 103 rejection below.

Park (US 20130101176) – discloses active 3-D imaging using a solid-state image sensor 105 and light source 101 for obtaining depth/distance information of plural points of a scene object.  See para [0057-0060 and 0064].

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelsang (US 20150281613) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, Vogelsang teaches an imaging device (Figures 1 and 6A-6C) comprising: 
a first substrate including a first pixel array, a second pixel array, and a third pixel array (Figure 6A: first chip 160 has respective pixel array groups 0-3, thus comprises first pixel array, a second pixel array, and a third pixel array); 
a second substrate bonded to the first substrate, the second substrate including a first pixel control circuit, a second pixel control circuit, and a third pixel control circuit (Figure 6B: second chip 170 has respective read control circuits 0-3 which bonds to first chip 160 in stacked two-layer formation via bumps apparent in Fig. 6C and wiring 184 & 186 as discussed in para [0011 & 0077-0079]), wherein: 
the first pixel array is electrically connected to the first pixel control circuit, the second pixel array is electrically connected to the second pixel control circuit, and the third pixel array is electrically connected to the third pixel control circuit (Figures 6A-6C in view of para [0011 & 0077-0079]: pixel array groups 0-3 electrically connected with respective read control circuits 0-3 through respective pixel array wiring 184, bumps, and wiring 186 as apparent in Fig. 6C).

	As per CLAIM 2, Vogelsang teaches the imaging device of claim 1, further comprising: 
a first connection region configured to electrically connect the first pixel array and the first pixel control circuit, a second connection region configured to electrically connect the second pixel array and the second pixel control circuit, a third connection region configured to electrically connect the third pixel array and the third pixel control circuit (Figures 6A-6C in view of para [0011 & 0077-0079]: pixel array groups 0-3 electrically connected with respective read control circuits 0-3, wherein respective first/second/third/fourth connection regions are shown as wiring 184, bumps, and wiring 186 between the first chip 160 and second chip 170 as apparent in Fig. 6C), 
wherein the first substrate comprises a first surface facing the second substrate, the first surface comprising a first edge and a second edge spaced apart from the first edge along a first direction, the first edge and second edge defining a lateral extent of the first surface along the first direction (See 35 USC 112 rejection – Vogelsang’s arrangement of the first chip 160 stacked on second chip 170 per Figures 6A-6C is considered to meet this limitation).

As per CLAIM 3, Vogelsang teaches the imaging device of claim 2, wherein: the second connection region is disposed closer to a midpoint between the first and second edges than to the first edge or to the second edge (See 35 USC 112 rejection – Vogelsang’s arrangement of the first chip 160 stacked on second chip 170 per Figures 6A-6C is considered to meet this limitation, wherein per Fig. 6C: a second connection region between pixel group 2 and read control circuit 2 can be considered a midpoint).

	As per CLAIM 4, Vogelsang teaches the imaging device of claim 3, wherein: the second connection region is disposed at the midpoint (See 35 USC 112 rejection – Vogelsang’s arrangement of the first chip 160 stacked on second chip 170 per Figures 6A-6C is considered to meet this limitation, wherein per Fig. 6C: a second connection region between pixel group 2 and read control circuit 2 can be considered a midpoint).

	As per CLAIM 5, Vogelsang teaches the imaging device of claim 2, wherein: the second connection region is disposed between the first connection region and the third connection region (See 35 USC 112 rejection – Vogelsang’s arrangement of the first chip 160 stacked on second chip 170 per Figures 6A-6C is considered to meet this limitation, wherein per Fig. 6C: a second connection region between pixel group 2 and read control circuit 2 is also between first connection region i.e. pixel group 1 & read control circuit 1 and third connection region i.e. pixel group 3 & read control circuit 3).

	As per CLAIM 6, Vogelsang teaches the imaging device of claim 2, wherein: the first connection region is disposed between the second connection region and the first edge (See 35 USC 112 rejection – Vogelsang’s arrangement of the first chip 160 stacked on second chip 170 per Figures 6A-6C is considered to meet this limitation, wherein per Fig. 6C: for a second connection region between pixel group 2 and read control circuit 2 AND for first connection region i.e. pixel group 1 & read control circuit 1 and edges shown).

	As per CLAIM 7, Vogelsang teaches the imaging device of claim 5, wherein: the third connection region is disposed between the second connection region and the second edge (See 35 USC 112 rejection – Vogelsang’s arrangement of the first chip 160 stacked on second chip 170 per Figures 6A-6C is considered to meet this limitation, wherein per Fig. 6C: for a second connection region between pixel group 2 and read control circuit 2 AND for third connection region i.e. pixel group 3 & read control circuit 3 and edges shown).

	As per CLAIM 8, Vogelsang teaches the imaging device of claim 2, wherein: the first pixel array, the second pixel array and the third pixel array are arranged along the first direction, and the second pixel array is between the first and third pixel arrays (See 35 USC 112 rejection – Vogelsang’s first chip 160 per Figures 6A & 6C is considered to meet this limitation – pixel groups 1-3 arranged in a first direction, wherein pixel group 2 is between pixel group 1 and pixel group 3).

	As per CLAIM 9, Vogelsang teaches the imaging device of claim 1, wherein: the first pixel array comprises a first group of control lines, and the third pixel array comprises a third group of control lines (Figures 6A-6C and para [0011 & 0077-0079]: each pixel array group (i.e. 0-3) is understood to have group control lines connected with a respective read control circuit array (i.e. 0-3) such as pixel group 1 would have group control lines connected with read control circuit array 1 AND pixel group 3 would have group control lines connected with read control circuit array 3).

	As per CLAIM 10, Vogelsang teaches the imaging device of claim 9, wherein the first pixel control circuit is configured to control the first group of control lines, and the third pixel control circuit is configured to control the third group of control lines (Figures 6A-6C and para [0011 & 0077-0079]: each pixel array group (i.e. 0-3) is understood to have group control lines connected with a respective read control circuit array (i.e. 0-3) such as pixel group 1 would have group control lines connected with read control circuit array 1 AND pixel group 3 would have group control lines connected with read control circuit array 3).

	As per CLAIM 11, Vogelsang teaches the imaging device of claim 2, wherein: the first connection region comprises one or more bumps (Figures 6A-6C in view of para [0011 & 0077-0079]: pixel array groups 0-3 electrically connected with respective read control circuits 0-3, wherein respective first/second/third/fourth connection regions are shown as wiring 184, solder bumps, and wiring 186 between the first chip 160 and second chip 170 of Figure 6C).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (US 20130087877) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, Sakaguchi teaches an imaging device (Fig. 1: device 10) comprising: 
a first substrate including a first pixel array, a second pixel array, and a third pixel array (Fig. 3: first substrate 20 may be arranged with pixel portion 200 (shown in Fig. 2) divided into units of rows, each row unit may be considered to be a pixel array i.e. first pixel row array, second pixel row array, third pixel row array, etc. that is electrically connected with a respective corresponding vertical control circuit 301-1, 301-2, 301-3, etc. (Fig. 2) as described in para [0064-0069 & 0]); 
a second substrate bonded to the first substrate, the second substrate including a first pixel control circuit, a second pixel control circuit, and a third pixel control circuit (Fig. 3: second substrate 21 bonds via connection parts 250 to the first substrate 20, wherein the vertical “pixel” control circuits 301-1, 301-2, 301-3, etc. (Fig. 2), which comprise the said first, second and third pixel control circuits may be arranged in the second substrate 21 in view of para [0064-0069]), wherein: 
the first pixel array is electrically connected to the first pixel control circuit, the second pixel array is electrically connected to the second pixel control circuit, and the third pixel array is electrically connected to the third pixel control circuit (Pixel portion 200 (Fig. 2) divided into units of rows, each row unit may be considered to be a pixel array i.e. first pixel row array, second pixel row array, third pixel row array, etc. are electrically connected with a respective corresponding vertical control circuit 301-1, 301-2, 301-3, etc. (Fig. 2) as described in para [0064-0069]).










Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vogelsang (US 20150281613) in view of Kanazawa (JP 2011-243862).

	As per CLAIM 12, Vogelsang teaches the imaging device of claim 1, but remains silent to: “wherein the imaging device is configured to measure a distance of an object from the imaging device”.  However, it is well known in the prior art to configure a solid state image sensor into an active sensor (i.e. emits a light source) such as a Time-Of-Flight (TOF) sensor in operation with an infrared light which is emitted, reflects off an object and detected for measuring distance/depth to an object such as taught by prior art Kanazawa (Para [0002]: TOF sensor with infrared emission for measuring distance to an object).  
Thus, when taking the collective knowledge taught over each disclosed prior art (Vogelsang and Kanazawa), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Kanazawa into suitable modification with the teachings of Vogelsang to configure a solid state image sensor and light source into an active range sensor for measuring distance to an object for the MOTIVATED REASON of acquiring accurate depth information of a scene to produce a high quality image in the analogous art of a solid state image sensor.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelsang (US 20150281613) in view of Kanazawa (JP 2011-243862) in view of Tin (US 2013/0250062).

	As per CLAIM 13, Vogelsang in view of Kanazawa teaches the imaging device of claim 12, further comprising a light source (Prior art combined teachings in view of Kanazawa, para [0002]: TOF sensor with infrared emission for measuring distance to an object).  Regarding the limitations: “wherein the first pixel array and the second pixel array are positioned to receive light reflected by the object”, Vogelsang teaches first and second pixel arrays (as discussed in claim 1) AND Kanazawa teaches a TOF method (as discussed in claim 12) but the prior art combination may not explicitly show applying TOF to multiple pixel array regions as claimed.  However, this feature is considered obvious since it is well known in the related art to apply TOF configuration to first and second pixel array regions such as taught by prior art TIN (Figures 1C-1F: image sensor embodiments having first and second pixel array regions, para [0036-0041 & 0044-0045], configured for capturing 3D “depth/distance” image data using active range methods such as TOF per para [0102 & 0121]).
Thus, when taking the collective knowledge taught over each disclosed prior art (Vogelsang, Kanazawa and Tin), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Tin into suitable modification with the teachings of Vogelsang in view of Kanazawa to configure a solid state image sensor and light source into an active range sensor in which a first pixel array and second pixel array are positioned to receive light reflected by the object for the MOTIVATED REASON of acquiring accurate depth information of a scene to produce a high quality image in the analogous art of a solid state image sensor.

	As per CLAIM 14, Vogelsang in view of Kanazawa in view of Tin teaches the imaging device of claim 13, further comprising circuitry configured to determine the distance of the object based on signals generated by the first pixel array and the second pixel array that correspond to detecting the reflected light (In view of the prior art combined teachings discussed, these additional features are considered obvious over Tin, Fig. 2A: distance measure controller 42/50, timing generator 18, ADC 16 and image processor 20 process image data signals from image sensor embodiments of Figures 1C-1F, para [0036-0045], using TOF configuration in view of para [0102 & 0121]).
Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698